ALLOWANCE
Applicant’s after final reply, filed 19 July 2021 in response to the Final Office action mailed 12 July 2021, has been entered and fully considered. As per Applicant’s filed claim amendments claims 1, 3-7, 9-15 and 18 are pending, wherein: claims 3, 4, 6 and 7 have been amended, claims 5, 10-115 and 18 are as originally filed, claims 1 and 9 are as previously presented, and claims 2, 8, 16-17 and 19-21 have been cancelled by this and/or previous amendment(s). Pending claims 1, 3-7, 9-15 and 18 are herein allowed. 

Response to Arguments/Amendments
The 35 U.S.C. 112(b) rejections of claims 3, 4, 6 and 7 are herein withdrawn as a result of Applicant’s filed claim amendments. 
No other objections and/or rejections are believed outstanding. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the cited arts of record teach and/or render obvious optical fiber coating compositions comprising the combination of one or more first and second polymer chain forming monomers in combination with the as-claimed one or more hydrogen bonding crosslinkers having the specifically claimed hydrogen bond forming ureidopyrimidinone functional group structure(s). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870.  The examiner can normally be reached on M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JANE L STANLEY/Primary Examiner, Art Unit 1767